DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received Aug 17, 2022.  No Claims have been canceled. Claims 1 and 10 have been amended.  No new claims have been added.  Therefore, claims 1-18 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendments/Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments in response to the 112(a) rejection set forth of claims 1-18 for being directed toward new matter is sufficient to overcome the 112(a) rejection of claims 1-18.  The examiner withdraws the 112 (a) rejection of claims 1-18.
Claim Rejections - 35 USC § 101

Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is patent eligible under step 2A prong 2.  Specifically applicant argues that the amendments submitted 08/17/2022 provide additional elements that individually and/or as a combination integrate the exception into a practical application because the limitations recite improvements to the technical field of predictive data analytics for data in a variety of formats.  Applicant states the additional elements include “automatically generating a machine learning model” (ML), “training the ML”,  “training the ML”,  “assessing by the ML by determining a ...[plurality of rates]”, “deploying the ML”, “extracting [data]”, “generating [structured data]”, “determining [an outcome]”.  Applicant states that the limitations enable predictive analytics of data relying on ML models to facilitate more accurate predictions by effectively processing large amounts of data from a variety of data sources with different data formats.  The examiner respectfully disagrees.  As discussed on the previous Office Action the “generating of the ML”,  “training the ML” and “accessing in the claims is recited at a high level of generality without any details of a technical process for “generating” the ML.  High level functions without any details as to the technical process beyond a function and expected result does not go beyond trivial mention with respect to the “generating” ML process.  The specification discloses “a machine learning model which may be automatically generated and further trained on additional data... the curating model may be automatically generated using at least one of an artificial neural network technique, a decision tree technique, a support vector machines technique, a Bayesian network technique, and a genetic algorithms technique.” (para 0075) .  With respect to the “training” ML, the specification lacks disclosure of a technical process (see para 0075) and does not distinguish the “training” beyond any other generically programmed analytic algorithm.  With respect to the “accessing...by determining true positive, true negative, false positive and false negative rates” limitations these rates are merely performance of a model metric which measurements to determine the probability that the model will predict negative with the true value is negative, probability that your model will predict positive when the true value is positive; measures the probability that your model will predict negative when the true value is positive, measures the probability that your model will predict positive when the true value is negative.  Such performance measures are used to make sure a model is working correctly and is well known in predictive model usages for testing models (as evidence the examiner provides : “Assessing the performance of prediction models: a framework for some traditional and novel measures” by Steyerberg et al; “How to Forecast KPIs and performance Measures” by Barr; “Check Predictive Model Performance” by Listen Data”.  The combination of the generating, training, assessing and deploying limitations is merely the generation, testing and deployment of a model.  Accordingly the ML is trivial mention as the specification lacks disclosure of a technical process and the model generation, training, assessment and deployment is not for improving technology but rather to provide a model to analyze business data – a common business practice. The additional limitations “extracting [data]”, “generating [structured data]”, “determining [an outcome]” are analogous to Electric Power Group of collecting data, analyzing/organizing data and outputting the result.  The rejection is maintained. .
In the remarks applicant states that the model generation, training and assess provides an improvement to data analytics providing the example of matching a party with a counterparty and determining a matching parameter.   Applicant further states that the performance of each tasks rely on consistent data input from a variety of platforms that are in different formats.  Applicant’s statements are conclusory.  Applicant has not provided any arguments as to how generic model generation (see response in argument 1) above), training/programming and assessing improves technology.  Nor has applicant explained how tasks consistent with data input from various trading platforms improves technology.  The rejection is maintained.
In the remarks applicant argues that the specific implementation of the ML model enables predictive analytics of data without requiring individual algorithms to perform each task.  The ML model identifies patterns, which are usable to make predictions without needing to program each task.  Applicant argues the amended claim limitations provide specific implementations of a ML model that improves the technical field of predictive analytics.  The examiner respectfully disagrees with the premise of applicant’s arguments.  The specification and claim limitations do not support applicant’s argument that the inventive concept is to enable predictive analytics without needing to program each task.  The examiner cannot find support for this argument.  With respect to the statement that the amended claim limitations provide specific implementations of a ML model that improves the technical field of predictive analytics.  This statement is conclusory.  The applicant does not explain how the steps of “examining each ...counterparty identifiers...corresponding to a user trading platform”, “determining a relationship between ...party and counterparty”, has any impact on technology or technical field much less provide improvement to technology.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that the additional elements when considered as a whole provide structure and practically applies the judicial exception because the additional elements improve the technical field of predictive data analytics by enabling processing using ML model from different and possible incompatible platforms.  The examiner finds applicants argument conclusory.  Applicant does not point to any technical process with improves predictive technology or explain data formats impact predictive analysis.  With respect to the different formats and any process related to formats, applicant is arguing elements not found in the claim limitations. The rejection is maintained.
In the remarks applicant argues that the claim limitations recite ML models that are specifically trained and assessed thus improving technology.  Applicant statements is conclusory.  The examiner addressed this ML model generation, training and assessing in argument 1)  See response above, the rejection is maintained.
In the remarks applicant argues that the amended claims cover a process for achieving a desired outcome as opposed to merely a sales activity.  Applicant argues that the extraction of data from unstructured data set details the significance of a computer to perform. Therefore, the use of computer components in the amended claims required as electronic order received via a GUI only exist in a computing environment.  The examiner notes that the applicant states that the computer is used to receive an electronic order.  The examiner notes also that applicant does not provide any details as to how the “extraction” function is significant. The extracting step fails to provide any details of technical implementation.  The extraction step instead is analogous to mere data gathering for a transaction process which is a common business practice.  (see Content Extraction).  The rejection is maintained
In the remarks applicant argues that the recited improvements to the technical field of predictive data analytics for data in a variety of formats request  both ML model generation as well as unstructured data processing.  Applicant states that the specific technical processes provide automatic generation and training of a ML model by using electronic trading platform data to facilitate predictive modelling.  Applicant argues that the limitations ensure accuracy based on performance measurement metrics.  Where the ML model is only deployed when the ML model meets predetermined requirements, thereby providing improvements to predictive technology.  The examiner respectfully disagrees.  As discussed in argument 1) response above, the ML generation, training and assessment is high level and does not distinguish the ML model from any generic programmed predictive model.  The model as claimed merely is used to perform the abstract idea.  The performance metrics claimed as discussed above for accuracy is a commonly applied to models for accuracy (see response to argument 1) above).   With respect to the statement “the ML model is only deployed when the ML model meets predetermined requirements, thereby providing improvements to predictive technology”, the examiner disagrees that applying a condition for an action alone is sufficient to provide patent eligibility.  The claim limitations and specification are silent with respect to any details of technical implementation of the deployment of the model step.   A conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation (see Ubicomm).  The rejection is maintained.
In the remarks applicant repeats the argument that the extraction of data to generate structured data that is usable by a ML model (ML is trivial mention see previous rejection and response above) is a specific process and not insignificant.  The examiner respectfully disagrees see response above.  
In the remarks applicant argues that the technical process of incompatible data and ML model inability to process such data that the claim limitations improve the technical field of predictively processing data from different platforms.  The examiner respectfully disagrees.  The claim limitations recite “extracting... unstructured data” and “generating ...structured data set”.  These functions are high level and generic, conventional and routine (see Content Extraction).  The rejection is maintained.
 In the remarks applicant argues that the ML model of the claim limitations is not trivial because the specification discloses the technical details related to the ML model in para 0075 because the ML model cannot not only be generated using a generic algorithm technique but also generating using holdout method, k-fold-cross-validation method, bootstep method, to determine models true positive, true negative, false positive and false negative rates (performance metric).  The examiner disagrees with the premise of applicant’s argument.  Para 0075 of the specification lacks technical disclosure of any technical process.  Simply listing different methods for data analysis such as holdout method, k-fold-cross-validation method, bootstep method and generic algorithms without any details of a technical process is not sufficient.  Simply referencing different modeling algorithms or statistical modeling without a technical process, lacks “an improvement on a technical process”.  The mere existence of ML models without any details of technical disclosure does not result in a “specialized computer or specialized technical process”.  The lack of these technical details fail to transform the identified abstract subject matter into patent eligibility (see IN RE: BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY- 2020-1012 for further insight).  The rejection is maintained.
 In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Applicant argues that the amended additional features in the independent claims apply the exception in a meaningful way.  The limiting steps of “automatically generating [ML]”, “training [ML]”, “assessing [ML]”, “deploying [ML]”, “extracting [data]”, “determining [outcome]” using the ML are additional elements that add meaningful limits to the claimed subject matter beyond the use of the judicial exception in a particular technical environment.  Applicant argues that these features disclose a specific procedure for predictive analytics of unstructured data and improves the field of predictive data analytics which is more than a sales activity on a computer.  The examiner respectfully disagrees.  As discussed above, the specification and claim limitations lacks technical disclosure of a ML technique.  The claim limitations are high level and discuss the generation, training/programming, testing of a model and deploying the model where the model is applied to receive and extract data, analyze the data and output the result (see Electric Power Group).   The specification and Electric Power Group provide evidence that the claimed subject matter is conventional.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claims 1-18:
Independent claims 1 and 10 recited the limitations “persisting, by the at least one processor, the information as at least one optical computer-readable code, the at least one optical computer readable code including a one-dimensional barcode and a matrix barcode” and “deploying, ...the at least one curating model based on a result of the training and the assessing” which is new matter.   The specification is silent with respect to a “persisting” function.  The specification does not have support for the readable code including both a “one-dimensional barcode and a matrix barcode”.   The specification has support for “The information may be processed and stored as optical computer-readable codes such as, for example, one-dimensional bar codes and matrix barcodes.”  (para 0072).  Please note that there is no support for both types of barcodes to be included in the information processed.  
There is no support for the deployment of the model based on assessing.  The specification has support for “Once the training model has been sufficiently trained, the training model may be deployed onto various connected systems to be utilized. (para 0075).  The specification has support that as an option that once the training model has been trained the model may be deployed, however there is no support for the deployment to be connected to or based on assessment.  Dependent claims 2-9 and 11-18 depend upon claims 1 and 10 respectively  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-18:
Independent claims 1 and 10 recite the limitation “persisting, by the at least one processor, the information as at least one optical computer- readable code, the at least one optical computer-readable code including a one-dimensional barcode and a matrix barcode” and “ persist the information as at least one optical computer-readable code, the at least one optical computer-readable code including a one-dimensional barcode and a matrix barcode”  The specification does not provide any guidance or disclose a “persist” function.  The common meaning of the term “persist” is continue firmly or persevere or prolong.   The specification discloses in para 0072 “the information
may be extracted...The information may be computer-readable codes and program codes such as, for example, ...one dimensional bar codes and matrix barcodes”.  The examiner is not able to determine the metes and bounds of the function “persist[ing]” claimed.  In light of the specification the examiner is determining that the persist function to be the extracted data.  Claims 2-9 and 11-18 depend upon claims 1 and 10 respectively accordingly claims 2-9 and 11-18 are also rejected under 35 USC 112 (b).  For examination purposes in light of the specification, the examiner is determining the “persist[ing]” to be “processing”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) generating a model (2) training the model (3) assessing the model (4) deploying a model (5) receiving an order to transact, (6) extracting information, (7) persisting the data including barcode (8) generating structured dataset, (8) determining at least one counterparty relating to potential participant, (10) examining identifiers stored corresponding to user (11) determining relationship between party and counterparty (12)  transmitting the order, (13) generating a virtual room corresponding to grouping counterparties with shared characteristic and (14) displaying the virtual room.  The claimed limitations which under its broadest reasonable interpretation, covers performance of transaction process confined within a technical environment.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method using a graphical user interface to perform the step of (1) generating a model – common business practice (2) training the model -common business practice (3) assessing the model – common business practice (4) deploying a model  (5) receiving information – an insignificant extra solution activity of gathering data (6) Using a processor to perform the steps of extracting information – insignificant extra solution activity of gathering data; (7) persisting [extracted data] content -non-functional descriptive subject matter (8) generating structured data from extracted unstructured data- directed toward data manipulation (9) determining a counterparty relating to a potential participant for the order- a common business practice and (10) examining identifiers- common business practice (11) determining relationship between party and counterparty- a common business practice (12) using a communication network to transmit an order- insignificant extra solution activity. (13) generating a virtual room corresponding to grouping of counterparties with similar characteristic –a common business practice of using communication technology between parties of a transaction event (14) displaying the virtual room-insignificant extra solution activity of outputting data.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at each step of the process is purely in terms of results desired and devoid of implementation of details.  The processor, graphical user interface, virtual room and communication network are merely tools to apply the abstract idea.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination is not to perform a process indicative of patent eligibility but rather to perform the abstract idea.  For example the combination of limitations (1)-(4) is directed toward generating and deploying a model, The combination of limitations (5)-(6) and (7) is directed toward gathering data for use and manipulating data gathered for analysis.  The combination of limitations (5)-(7) and (8-9) determining counterparty using data gathered and organized- directed toward a common business practice of analyzing business data for a transaction.  The combination of limitations (5)-(9) and (10-11) is directed toward collecting and organizing data and a transaction process of determining counterparties, examining identifiers and determining relationships between transaction parties- a transaction process and common business practice.  The combination of limitations (5)-11) and (12) transmitting order to counterparty (13) generating virtual room corresponding to counterparties and (14) displaying virtual room is directed toward using communication tools with the associated transaction.  The “generating of a virtual room” function is high level without any details related to a specific technical process but instead merely states a function with an expected result.  The specification is equally silent (see para 0079) and makes clear that the virtual room is no more than a means to display response and information relating to counterparties using GUI processes.   For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as a whole is directed toward determining a participant for an order and transmitting that order and displaying corresponding counterparties with similar characteristics in a GUI environment a common business practice. 
With respect to the model generating, training and deploying, the claim and specification is silent as to any technical implementation for the model creation.  Every model must be generated/created and trained.  Although the claim limitations recite the term “learning”, the claim and specification is silent as to what technical processes this could entail.  High level function without any specificity as to a technical process beyond an expected result is merely trivial mention.   With respect to the “deploying” function, the function is written at a high level of generality without any details as to a technical process and does not go beyond a process that could be performed using any technical means within the environment claimed.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, determine an order participant and transmit the order to that participant.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical process for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any particular technical process that imposes meaningful limits upon the abstract idea, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes a processor via a graphical user interface to receive data, a processor to extract data and determine a participant and a processor via a communication network to transmit an order. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a graphical user interface for receiving data.  The processor used for extracting data and determining a participant.  The use of a processor via a communication network to transmit an order---are some of the most basic functions of a computer elements.  Receiving data using a graphical user interface is the most common use of an interface and transmitting data is the purpose of communication networks as a whole.  Using a processor to extract data and generate structured data using generic elements without any specific technical process are some of the most basic function of computer data manipulation.  Using a processor to manipulate and analyze data to and determine a participant is merely applying the abstract idea in a computer environment. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receiving”, “extracting,” “determining” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
Evidence that the data manipulation claimed is well known and understood 
US Pub No. 2021/0168105 A1 by Liebherr (para 0070); US Patent No. 10,986,154 B2 by Hertz et al –Claim 15; US Patent No. 10,887,415 B1 by Manson et al-Col 6 lines 3-16; US Pub No. 2016/0381290 A1 by Parnaby et al- para 0080, US Pub. No. 2015/0370871 A1 by Bender – para 0003
And structuring/processing data prior to analyzing the data using a machine model is well-understood.
US Pub No. 2020/0285989 A1 by Jalalibarsari para 0056, para 0058, para 0060; US Pub No. 2019/0266243 A1 by Farooq et al- para 0026;  US Patent No. 10,327,697 B1 by Stein et al –Col 18 lines 39-Col 19 lines 1-18; US Pub No. 2018/0349849 A1 by Jones – para 0032-0033; US Pub No. 2019/0182103 A1 by Pignataro et al – para 0022; FIG. 2.   
The specification makes clear that the processes performed by be performed by any computer elements capable of performing the process (see para 0033, para 0034).  The specification further states that the computer elements may perform any methods computer-based functions in any combination.  The specification is silent with respect to a technical process for “generating a virtual room”, but instead merely discloses “graphical user interface may include a selectable display option for arranging the list. The list may be an ascending or descending display of the response and information relating to the corresponding counterparty. In another exemplary embodiment, the list may be a digital space such as, for example, a virtual room, accessible from the graphical user interface by the party, containing a plurality of counterparties with similar characteristics”.  The “virtual room” as specified in the specification is simply a GUI for displaying counterparties for transaction activity.   
The specification discloses as it relates to model generating, training and deploying recites:
[0034] In a networked deployment, the computer system 102 may operate in the capacity of a server or as a client user computer in a server-client user network environment, a client user computer in a cloud computing environment, or as a peer computer system in a peer-to-peer (or distributed) network environment ...

[0075]... the curating model may include any of various training models such as, for example, a machine learning model which may be automatically generated and further trained on additional data. Once the training model has been sufficiently trained, the training model may be deployed onto various connected systems to be utilized. In another exemplary embodiment, the training model may be sufficiently trained when model assessment methods such as, for example, the holdout method, the K-fold-cross-validation method, and the bootstrap method determine that the model's true positive rate, true negative rate, false positive rate, and false negative rates correspond to predetermined ranges. In another exemplary embodiment, the training model may be operable (i.e., actively utilized by an organization) while continuing to be trained using new data. In another exemplary embodiment, the curating model may be automatically generated using at least one of an artificial neural network technique, a decision tree technique, a support vector machines technique, a Bayesian network technique, and a genetic algorithms technique.

[0085]... In another exemplary embodiment, updating the curating model may comprise implementing machine learning techniques such as, for example, supervised learning techniques, unsupervised learning techniques, and reinforcement learning techniques to train the curating model.


The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
With respect to measuring model performance:
“Assessing the performance of prediction models: a framework for some traditional and novel measures” by Steyerberg et al; “How to Forecast KPIs and Performance Measures” by Barr: “Check Predictive Model Performance” by Bhalla; “Understanding increments in model performance metrics” by Pencina et al. 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 is directed toward receiving, assigning a score to each response and displaying the result is well understood and conventional –See Electric Power Group.  Dependent claim 3 merely limits the data content displayed.  Dependent claim 4 is directed toward receiving data and initiating a transaction which is a common business practice.  Dependent claim 5 is directed toward insignificant extra solution activity of displaying data.  Dependent claim 6 is directed toward collecting and storing data an insignificant extra solution activity and updating the model using the market data.  The claim fails to provide any technical process for updating the model and therefore can be broadly interpreted as updating the data used in the model.  Dependent claim 7 is directed toward implementing a machine learning technique without any limitation and therefore is so broad as to preempt all machine learning techniques.   Some machine learning techniques include processes performed using generic programmed software.  For example machine learning techniques include receiving data for the algorithm.  The specification discloses the implementation of the machine learning technique can be as generic a updating a model which as discussed above can be an insignificant as updating the data content (see para 0021);  the specification states the machine learning model may generate and train additional data and deployed for use but fails to identify any specific training process that goes beyond what has been in use since the 1990’s when machine learning was provided to the public (see para 0075).   The specification further discloses learning techniques to include supervised learning techniques, unsupervised learning techniques and reinforced learning techniques to train the model.   As discussed above without a particular process the limitation is so broad as to include common programming or even manual processes (see para 0085).   Dependent claim 8 is directed toward the data content and therefore has no impact on method claim 1 as it relates to patent eligibility.  Dependent claim 9 is directed toward an order request for a quote and interest which is a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 10-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Device claim 10 functions and inventive concept corresponds to Method claim 1.  Therefore, claim 10 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward market activity previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include:
a display screen (see para 0037 where the specification states that the display may be any type of display well known in the art); 
a processor (see para 0035 where the specification states that the processor can be a general purpose processor); 
a memory (see para 36 where the specification states the memory can be any one of a plurality of types of memories capable of performing the functions) ; and
a communication interface coupled to each of the processor, the memory, and the display screen (para 0015, the specification discloses the communication interface and the coupling at a high level without any specificity; para 0050 the specification discloses the communication network and connections to by other types and numbers of networks with other types and number of connections or configurations to other devices and/or elements. See also para 0054)
The specification makes clear that the processes performed by be performed by any computer elements capable of performing the process (see para 0033, para 0034).  The specification further states that the computer elements may perform any methods computer-based functions in any combination. The device to perform operations that correspond to the steps of claim 1.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 1.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-18 these dependent claim have also been reviewed with the same analysis as independent claim 10. Dependent claim 11 corresponds to claim 2; dependent claim 12 corresponds to claim 3; dependent claim 13 corresponds to claim 4; dependent claim 14 corresponds to claim 5; dependent claim 15 corresponds to 6; dependent claim 16 corresponds to claim 7; dependent claim 17 corresponds to claim 8; dependent claim 9 corresponds to claim 18.  Therefore, dependent claims 11-17 have been analyzed and rejected as previously discussed with respect to the corresponding claims 2-9. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10.  Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Interpretation
Claims 1 and 10 recite the limitation “generat[ing] …at least one virtual room”, in light of the specification the examiner is interpreting the “generating” function to be equivalent to “displaying”, this is because although the specification does not disclose “generating” a virtual room, the specification does disclose “displaying” functions related to virtual room display using GUI for the display.  Since “generating” and “displaying” at a high level of interpretation are analogous the examiner is interpreting the term “generating” broadly.
[0079] At step S504, the response together with information relating to the corresponding counterparty may be displayed on a graphical user interface for the party. In another exemplary embodiment, the response and information relating to the corresponding counterparty may be displayed in a list on the graphical user interface based on the transaction parameter. The graphical user interface may include a selectable display option for arranging the list. The list may be an ascending or descending display of the response and information relating to the corresponding counterparty. In another exemplary embodiment, the list may be a digital space such as, for example, a virtual room, accessible from the graphical user interface by the party, containing a plurality of counterparties with similar characteristics.

The common meaning of unstructured data and structured data:
Unstructured data comes from social media platforms, repositories such as SharePoint, location services, applications such as Microsoft Word, communications via instant messaging tools, email and audio files to name a few.
Human generated unstructured data includes text files such as Word documents, emails, instant messages, audio and video files, social media posts and messages, digital photos and information found in productivity applications such as Microsoft Teams.
Machine generated unstructured data can be satellite imagery, traffic video footage, scientific data such as seismic activity or weather data, digital surveillance, recorded phone calls (which can be human generated also), radar and sonar data.

What is Structured Data?
As its name denotes, structured data is well-organised information that is easily searched, analysed and classified, and can usually be found in relational databases or, because of its structure, will easily fit into one – think spreadsheet data. Structure data can be generated by humans or machines and is generally alphanumerical in nature.
Examples of common relational databases include airline reservation systems, enterprise resource planning systems, finance and payroll systems, inventory management systems and customer relationship management (CRM) systems. Some relational databases, such as CRM systems, do store or point to unstructured data, however this information is not as easily searchable as the information doesn’t fit traditional database queries.

See article Structured vs. Unstructured data – What’s the different: by McDermid
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 9; Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), in view of US Pub No. 2011/0238555 A1 by Rosenthal (Rosenthal) in view of  WO 9946658 A2 by Wallman (Wallman) and further in view US Pub No. 2018/0060738 A1 by Achin et al (Achin)
In reference to Claim 1:
Bonig teaches:
(Currently Amended) A method for processing orders on an electronic trading platform, the method being implemented by at least one processor ((Bonig) in at least para 0026, para 0028-0029), the method comprising:...
receiving, by the at least one processor via a graphical user interface, at least one order is an unstructured data set that relates to a request to transact in at least one first debt instrument from at least one party ((Bonig) in at least FIG. 17; Abstract; para 0024 wherein the prior art provides examples of unstructured data received; para 0025, para 0028, para 0031 wherein the prior art teaches data system receiving orders/messages; para 0044, para 0050 wherein the prior art teaches different data feed had different formats; para 0129);
extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the unstructured data set of the at least one order, … ((Bonig) in at least para 0029 wherein the prior art teaches processing system matching request messages against discrete values from other data request messages and para 0031 access data structures storing information to determine is orders/messages match, para 0034-0035, para 0041, para 0065-0066, para 0089-0090, para 0090 orders received and extracted from messages; para 0091 identify and extract content of messages, para 0105, para 0134, para 0136, para 0138-0139, para 0142, para 0148);...
generating, by the at least one processor, a structured data set based on the extracted information ((Bonig) in at least para 0002 wherein the prior art teaches the processing system processing each messages is well known, para 0032 wherein the prior art teaches compressing data using smaller number of request messages, para 0034- 0035 wherein the prior art teaches processing data item or objects of inbound messages; para 0050-0054, para 0068, para 0127, para 0148);
determining, by the at least one processor using at least one curating model and the structured data set, at least one counterparty relating to a potential participant for the at least one order in at least one counterparty database ((Bonig) in at least para 0034-0035, para 0053-0054, para 0127, para 0134, para 0136, para 0138, para 0148-0151)
examining, by the at least one processor using the at least one curating model [programmed module] and the structured data set, each of a plurality of counterparty identifiers that are stored in the at least one counterparty database, each of the plurality of counterparty identifiers corresponding to a user of the electronic trading platform ((Bonig) in at least para 0061-0062, para 0086-0087, para 0109-0110, para 0116, para 0119, para 0121-0122, para 0306) ; and 
determining, by the at least one processor using the at least one curating model [programmed module] and the structured data set, a relationship between the at least one party and each of the at least one counterparty via a real-time processing mode  (((Bonig) in at least para 0034-0035, para 0053-0054, para 0127, para 0134, para 0136, para 0138, para 0148-0151); 
 transmitting, by the at least one processor via a communication network, the at least one order to the at least one counterparty ((Bonig) in at least para 0047, para 0060-0061, para 0071), the communication network including a collection of terminal nodes that are connected by transmission links to enable communication between a plurality of computing terminals ((Bonig) in at least para 0033-0035. Para 0064); 
Bonig does not explicitly teach:
Persisting [processing], by the at least one processor, the information as at least one optical computer-readable code, the at least one optical computer readable code including a one-dimensional barcode and a matrix barcode;
automatically generating, by the at least one processor using a genetic algorithms techniques, at least one curating model, the at least one curating model including a machine learning model;
training, by the at least one processor, the at least one curating model based on electronic trading platform data;
assessing, by the at least one processor, the at least one curating model by determining whether at least one corresponding attribute is within a predetermined range, the at least one corresponding attribute including a true positive rate, a true negative rate, a false positive rate, and a false negative rate;
deploying, by the at least one processor, the at least one curating model based on a result of the training and the assessing;
… information relating to the at least one first debt instrument from the at least one order, the information including first data that relates to creditworthiness of the least one party and a second data that relates to an investment portfolio of the at least one party
generating, by the at least one processor, at least one virtual room, each of the at least one virtual room corresponding to a grouping of the at least one counterparty that is based on a shared characteristic; and
displaying, by the at least one processor via the graphical user interface, the generated at least one virtual room for the at least one party.
Rosenthal teaches:
receiving, by the at least one processor via a graphical user interface, at least one order in an unstructured data set that that relates to a request to transact in at least one first debt instrument from at least one party ((Rosenthal) in at least FIG. 3; para 0100, para 0117);
extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the unstructured data set of the at least one order... ((Rosenthal) in at least abstract; FIG. 31A; para 0027, para 0359-0360, para 0366, para 0377);
persisting [processing] , by the at least one processor, the information as at least one optical computer- readable code, the at least one optical computer-readable code including a one-dimensional barcode and a matrix barcode ((Rosenthal) in at least FIG. 28-29, para 0348-0351, para 0353, para 0357-0360, para 0362);
generating, by the at least one processor, a ... data set based on the extracted information ((Rosenthal) in at least para 0353);...
examining, by the at least one processor ...each of a plurality of counterparty identifiers ... each of the plurality of counterparty identifiers corresponding to a user of the electronic trading platform ((Rosenthal) in at least para 0137-0140 wherein the prior art teaches the order created by user where the order window provide side designation identifier, para 0198-0199, para 0205)  ; and...
transmitting, by the at least one processor via a communication network, the at least one order to the at least one counterparty, the communication network including a collection of terminal nodes that are connected by transmission links to enable communication between a plurality of computing terminals ((Rosenthal) in at least FIG. 3, FIG. 8, FIG. 15; para 0100, para 0127, para 0139, para 0222);
Both Bonig and Rosenthal are directed toward trading processes in a computer environment.  Rosenthal teaches the motivation of utilizing barcodes in the trading process as a tool to represent trading order data where the barcodes for desired trades can be displayed on user smart phone that is used for trading.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify trading order data communicated of Bonig to include the barcode for trading data of Rosenthal since Rosenthal teaches the motivation of utilizing barcodes in the trading process as a tool to represent trading order data where the barcodes for desired trades can be displayed on user smart phone that is used for trading.
Wallman teaches: 
receiving, by the at least one processor via a graphical user interface, at least one order ...data set that relates to a request to transact in at least one first debt instrument from at least one party ((Wallman) in at least page 17 lines 23-32, page 18 lines 27-30, page 33lines 18-30);
extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the ...data set of the at least one order, the information including first data that relates to creditworthiness of the least one party and a second data that relates to an investment portfolio of the at least one party ((Wallman) in at least FIG. 5; page 16 lines 3-6, page 17 lines 9-25, page 25 lines 3-30 wherein the prior art teaches the system can provide infinity groups related to investor portfolio and risk levels, page 22 lines 31-page 23 lines 1-8, page 25 lines 23-30, page 39 lines 6-13, page 42 lines 13-22, page 71 lines 10-19 wherein the prior art teaches obtaining preferences for portfolio characteristics to describe and selecting items to be transacted, page lines 10-17);…
generating, by the at least one processor, at least one virtual room, each of the at least one virtual room corresponding to a grouping of the at least one counterparty that is based on a shared characteristic ((Wallman) in at least page 53 lines 8-24, page 60 lines 28-page 61 lines 1-15 wherein the prior art teaches “When an investor desires to enter an affinity group or to see screens based on group or investor characteristics or do collaborative investing, the investor accesses, via a PC or from a server a series of affinity group selection criteria 166. Such criteria might be profession, annual family earnings, education level, geographic area, and other demographic characteristics.”); and
displaying, by the at least one processor via the graphical user interface, the generated at least one virtual room for the at least one party. ((Wallman) in at least page 53 lines 8-24, page 60 lines 28-page 61 lines 1-15)
Both Bonig and Wallman are directed toward trading methods using computer tools. Wallman teaches the motivation of determining affinity groups for trade in order to target market for groups of securities and teaches the motivation of the system obtaining/extracting portfolio associated data and risk/credit in order to determine suggestions for asset allocation in trades.  Wallman further teaches the motivation of virtual/chat room displays in order to allow the investor to enter an affinity group or see screens for collaborate investing and to engage in discussion with selected companies through the chat screen.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the display functions of Bonig to include chat rooms and targeted groups for interaction and to modify the data obtained for analysis of Wallman since Wallman teaches the motivation of determining affinity groups for trade in order to target market for groups of securities and teaches the motivation of the system obtaining/extracting portfolio associated data and risk/credit in order to determine suggestions for asset allocation in trades.  Wallman further teaches the motivation of virtual/chat room displays in order to allow the investor to enter an affinity group or see screens for collaborate investing and to engage in discussion with selected companies through the chat screen.  
Achin teaches:
automatically generating, by the at least one processor using a genetic algorithms technique, at least one curating model, the at least one curating model including a machine learning model ((Achin) in at least FIG. 1; para 0004-0005, para 0008, 0009, para 0024, para 0040, para 0045, para 0052);
training, by the at least one processor, the at least one curating model based on electronic trading platform data ((Achin) in at least para 0005, para 0017, para 0021-0022, para 0064-0065, para 0087);
assessing, by the at least one processor, the at least one curating model by determining whether at least one corresponding attribute is within a predetermined range, the at least one corresponding attribute including a true positive rate, a true negative rate, a false positive rate, and a false negative rate ((Achin) in at least FIG. 3; para 0101-0103);
deploying, by the at least one processor, the at least one curating model based on a result of the training and the assessing ((Achin) in at least para 0040, para 0043, para 0045, para 0101-0106, ;
deploying, by the at least one processor, the at least one curating model based on a result of the training and the assessing; ((Achin) in at least para 0040, para 0045, para 0104, para 0106, para 0112-0115, para 0284;
Both Bonig and Achin are directed toward utilizing models for analyzing data and operations related to business decisions.  Achin teaches the motivation of companies building models and building datasets where the model is deployed in order to provide a tool for businesses to use predictive models.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify modelling for business decisions of Bonig to the modelling process of Achin since Achin teaches the motivation of companies building models and building datasets where the model is deployed in order to provide a tool for businesses to use predictive models.
In reference to Claim 9:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 1.  Bonig further discloses the limitations of dependent claim 1:
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the at least one order includes at least one of a request for quote (RFQ) and an indication of interest (IOI). ((Bonig) in at least para 0128)
In reference to Claim 10:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 10.  
(Currently Amended) The computing device of claim 10 functional processes correspond to the method steps of method claim 1.  The additional limitations recited in claim 10 that go beyond the limitations of claim 1 include the computing device configured to implement an execution of the method that correspond to claim 1 include the structure of the device comprising:
a display screen ((Bonig) in at least para 0111-0112, para 0114); 
a processor ((Bonig) in at least para 0026, para 0032, para 0035, para 0099); 
a memory ((Bonig) in at least para 0066, para 0116, para 0123); and
a communication interface coupled to each of the processor, the memory, and the display screen ((Bonig) in at least para 0032-0034, para 0100-0101, para 0123).
Wherein the processor is configured to perform the steps corresponding to method 1. 
Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 1. 

In reference to Claim 18:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 10.  Bonig further discloses the limitations of dependent claim 18.
Device claim 18 corresponds to method claim 9.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 9

Claim 2-5 of claim 1 above and device claims 11-14 of claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), in view of US Pub No. 2011/0238555 A1 by Rosenthal (Rosenthal), in view of WO 9946658 A2 by Wallman (Wallman) in view US Pub No. 2018/0060738 A1 by Achin et al (Achin) as applied to claim 1 above, and further in view of  US Patent No. 7,536,335 B1 by Weston et al (Weston)
In reference to Claim 2:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 1.  Bonig further discloses the limitations of dependent claim 2:
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
receiving, by the at least one processor via the communication network, at least one response relating to the at least one order from the at least one counterparty, the at least one response including at least one transaction parameter ((Bonig) in at least abstract; para 0045,  para 0234-0235, para 0315); 
assigning, by the at least one processor using the at least one curating model, a score to each of the at least one response based on the at least one transaction parameter and a predetermined criterion, the predetermined criterion corresponding to a transaction fee structure and a market pricing structure ((Bonig) in at least para 0089,  para 0149, para 0151, para 0170, para 0173-0177, para 0195, para 0205, para 0248 wherein the prior art teaches messages define priorities, para 0256, para 0291, para 0294, para 0366); and
displaying, by the at least one processor via a graphical user interface based on the corresponding score, the at least one response ...((Bonig) in at least para 0105, para 0111-0112, para 0234-0235)
Bonig does not explicitly teach:
displaying, by the at least one processor via a graphical user interface, the at least one response together with the corresponding at least one counterparty.
Weston teaches:
receiving, by the at least one processor via the communication network, at least one response relating to the at least one order from the at least one counterparty, the at least one response including at least one transaction parameter ((Weston) in at least Col 12 lines 5-57)
displaying, by the at least one processor via a graphical user interface, ...the at least one response together with the corresponding at least one counterparty ((Weston) in at least FIG. 15; Col 11 lines 15-44, Col 12 lines 5-57)
‘Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of a display showing the response of the counterparty so the user can view the status of the negotiations and see the changes in the parameters negotiated and displaying the order data based on a ranking parameter in order to display best.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data displayed of Bonig to include the negotiation details as taught by Weston since Weston teaches the motivation of a display showing the response of the counterparty so the user can view the status of the negotiations and see the changes in the parameters negotiated and displaying order data based on a ranking parameter is order to display best.
In reference to Claim 3:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 2.  Bonig further discloses the limitations of dependent claim 3 
(Original) The method of claim 2 (see rejection of claim 2 above), 
Bonig does not explicitly teach:
wherein the at least one response and the corresponding at least one counterparty is displayed in at least one list on the graphical user interface based on the at least one transaction parameter, the graphical user interface including at least one selectable display option for arranging the list.
Weston teaches:
wherein the at least one response and the corresponding at least one counterparty is displayed in at least one list on the graphical user interface based on the at least one transaction parameter, the graphical user interface including at least one selectable display option for arranging the list.((Weston) in at least FIG. 17; FIG. 18-25, Col 8 lines 52-63, Col 14 lines 5-52), 
Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of listing responses in negotiation in order to provide to the user all responses to the user request.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data displayed of Bonig to include listings of parameters and options of negotiation as taught by Weston since Weston teaches the motivation of listing responses in negotiation in order to provide to the user all responses to the user request.
In reference to Claim 4:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 2.  Bonig further discloses the limitations of dependent claim 4 
(Original) The method of claim 2 (see rejection of claim 2 above), further comprising:
Bonig does not explicitly teach:
receiving, by the at least one processor via the graphical user interface from the at least one party, at least one indication relating to an acceptance of at least one of the at least one response;
initiating, by the at least one processor for the at least one party, at least one first transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response; and
initiating, by the at least one processor for the at least one counterparty, at least one second transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response.
Weston teaches:
receiving, by the at least one processor via the graphical user interface from the at least one party, at least one indication relating to an acceptance of at least one of the at least one response ((Weston) in at least Col 12 lines 11-23, ;
initiating, by the at least one processor for the at least one party, at least one first transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response ((Weston) in at least Col 12 lines 25-40, 48-Col 13 lines 1-2); and
initiating, by the at least one processor for the at least one counterparty, at least one second transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response ((Weston) in at least FIG. 15;  Col 8 lines 52-64, Col 12 lines 3-31, Col 15 lines 4-32)
With respect to the “initiating ...at least second transaction step”, according to MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Accordingly the “initiating ...at least second transaction step” has no patentable significance. 
Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of initiating negotiation in order to provide to the user a means to accept offers by changing parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface functions of Bonig to include initiating negotiation as taught by Weston since Weston teaches the motivation of initiating negotiation in order to provide to the user a means to accept offers by changing parameters.
In reference to Claim 5:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 4.  Bonig further discloses the limitations of dependent claim 5
(Original) The method of claim 4 (see rejection of claim 4 above), 
wherein at least one notification is displayed on the graphical user interface when the at least one first transaction is initiated and when the at least one second transaction is initiated.((Bonig) in at least para 0025-0026, para 0028, para 0242, para 0260, para 0262, para 0285, para 0297-0298, para 0325, para 0328, para 0335)
In reference to Claim 11:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 11
Device claim 11 corresponds to method claim 2.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 12:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 11.  Bonig further discloses the limitations of dependent claim 12
Device claim 12 corresponds to method claim 3.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 13:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 11.  Bonig further discloses the limitations of dependent claim 13
Device claim 13 corresponds to method claim 4.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 14:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 13.  Bonig further discloses the limitations of dependent claim 14
Device claim 14 corresponds to method claim 5.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 5
Claim 6-8 of claim 1 above and device Claims 15-17 of claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), in view of US Pub No. 2011/0238555 A1 by Rosenthal (Rosenthal), in view of WO 9946658 A2 by Wallman (Wallman) in view US Pub No. 2018/0060738 A1 by Achin et al (Achin)  and further in view of  US Pub No. 2019/0102838 A1 by Ginis (Ginis)
In reference to Claim 6:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 1.  Bonig further discloses the limitations of dependent claim 6
(Original) The method of claim 1 (see rejection of claim 1 above), the method further comprising:
collecting, by the at least one processor, market data for each of a plurality of debt instruments, the market data including at least one of price information and trade history information ((Bonig) in at least para 0031, para 0039, para 0088, para 0096, para 0144, para 0154);
storing, by the at least one processor, the market data together with each of the corresponding plurality of debt instruments in a market data repository ((Bonig) in at least para 0031-0032, para 0040, para 0068, para 0070, para 0087, para 0094, para 0117, para 0121); and
Bonig does not explicitly teach:
updating, by the at least one processor, the at least one curating model using the market data.
Ginis teaches:
updating, by the at least one processor, the at least one curating model using the market data.((Ginis) in at least para 0050, para 0053)
Both Bonig and Ginis are directed toward a trading environment using trading model algorithms for bid matching.  Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify trading model of Bonig to include a machine learning model of Ginis since Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters.
In reference to Claim 7:
The combination of Bonig, Rosenthal, Wallman, Achin and Ginis discloses the limitations of dependent claim 6.  Bonig further discloses the limitations of dependent claim 7
(Original) The method of claim 6 (see rejection of claim 6 above), 
Bonig does not explicitly teach:
wherein the updating comprises implementing at least one machine learning technique.
Ginis teaches:
wherein the updating comprises implementing at least one machine learning technique.((Ginis) in at least para 0050, para 0053)
Both Bonig and Ginis are directed toward a trading environment using trading model algorithms for bid matching.  Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify trading model of Bonig to include a machine learning model of Ginis since Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters.
In reference to Claim 8:
The combination of Bonig, Rosenthal, Wallman, Achin and Ginis discloses the limitations of dependent claim 6.  Bonig further discloses the limitations of dependent claim 8
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the market data corresponding to the at least one first debt instrument is transmitted together with the at least one order to the at least one counterparty.((Bonig) in at least para 0039, para 0049-0050, para 0052, para 0056, para 0061, para 0068, para 0071, para 0075, para 0317)
In reference to Claim 15:
The combination of Bonig, Rosenthal, Wallman and Achin discloses the limitations of independent claim 10.  Bonig further discloses the limitations of dependent claim 15
Device claim 15 corresponds to method claim 6.  Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 16:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 15.  Bonig further discloses the limitations of dependent claim 16
Device claim 16 corresponds to method claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7
In reference to Claim 17:
The combination of Bonig, Rosenthal, Wallman, Achin and Weston discloses the limitations of dependent claim 15.  Bonig further discloses the limitations of dependent claim 17
Device claim 17 corresponds to method claim 8.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 8
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2013/0256398 A1 by Godsey; CN 10,3548289 A by Alexei; US Pub No. 2016/0012465 A1 by Sharp are cited to teach that the use of barcodes is well known technology in transaction processes.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697